     Case 2:20-cv-00416-RFB-NJK Document 28 Filed 12/16/20 Page 1 of 1


1

2

3                                 UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                      ***

6     MARCOS LOPEZ,                                      Case No. 2:20-cv-00416-RFB-NJK

7                                        Plaintiff,      ORDER VACATING INMATE EARLY
                                                         MEDIATION
8                    v.

9     STATE OF NEVADA, et al.,

10                                  Defendant(s).

11

12          The order setting an inmate early mediation in this matter was issued in error, as a pro bono

13   attorney has not been identified for Plaintiff. See Docket No. 24 at 13. Accordingly, the order at

14   Docket No. 27 is STRICKEN and the inmate early mediation is VACATED. A further order will

15   issue in the future setting a mediation at an appropriate juncture. This case is stayed in the interim

16   until three days after the inmate early mediation ultimately takes place.

17          IT IS SO ORDERED.

18          DATED: December 16, 2020

19

20
                                                      NANCY J. KOPPE
21                                                    UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26

27
28
